08/03/2020


       IN THE SUPREME COURT OF THE STATE OF MONTANA
                   Supreme Court No. DA 19-0587
                                                                                   Case Number: DA 19-0587




STATE OF MONTANA

            Plaintiff and Appellee,

      v.

MARK ALAN MENDOZA

            Defendant and Appellant.



                             GRANT OF EXTENSION


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until September 3, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                             August 3 2020